Exhibit 16
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 1 of 31



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-80748-BLOOM/Reinhart

      DANIEL HALL, BURFORD CAPITAL, LLC,
      and DUNDROD INVESTMENTS, LTD.
            Plaintiffs,
      v.
      HARRY SARGEANT, III,
            Defendant.
      _____________________________________/



                          ANSWER, DEFENSES, AND COUNTERCLAIM

           Defendant, Harry Sargeant, III (“HS3”), by and through undersigned counsel and

  pursuant to Federal Rules of Civil Procedure 8 and 12, hereby files this Answer, Affirmative

  Defenses, and Counterclaim.

                                  PRELIMINARY STATEMENT1

           1.      Admitted that HS3 first brought claims against Daniel Hall (“Hall”) on February

  20, 2018, filing a Second Amended Complaint (“SAC”) in Sargeant v. Maroil Trading, Inc., et

  al., Civ. No. 17-81070 (S.D. Fla.); that the SAC alleged violations of the Computer Fraud and

  Abuse Act (“CFAA”) and Florida law; and that the lawsuit was assigned to District Judge Beth

  Bloom and Magistrate Judge Bruce Reinhart; otherwise denied.




  1
    This Answer incorporates the section headings set forth in the Complaint only for purposes of
  clarity and convenience. To the extent there are any implicit allegations in such headings, those
  allegations are denied. All allegations not expressly admitted herein are denied.
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 2 of 31



         2.     Admitted that Judge Reinhart issued a Report and Recommendation (“R&R”) on

  May 30, 2018 under Docket Entry 191 that recommended dismissal of the claims against Hall

  without prejudice and with leave to amend; otherwise denied.

         3.     Admitted that Judge Reinhart issued a discovery order at Docket Entry 194;

  otherwise denied.

         4.     Admitted that Federal Rule of Civil Procedure 72 allowed HS3 fourteen days to

  object to the R&R and that HS3 voluntarily dismissed his claims without prejudice pursuant to

  Federal Rule of Civil Procedure 41(a)(1)(A)(i) on June 4, 2018 under Docket Entry 196;

  otherwise denied.

         5.     Admitted that a settlement agreement dated October 4, 2016, and releases

  effective October 28, 2016, were executed between HS3 and Mohammed Al-Saleh (“Al-Saleh”);

  otherwise denied.

         6.     Admitted that Plaintiffs seek declaratory and other relief pursuant to 28 U.S.C.

  §§ 2201 and 2202; otherwise denied.

         7.     Admitted that a settlement agreement dated October 4, 2016, and releases

  effective October 28, 2016 were executed between HS3 and Al-Saleh; otherwise denied.

         All allegations not expressly admitted herein are denied.



                            PARTIES, JURISDICTION, AND VENUE

         8.     Admitted.

         9.     Without knowledge and therefore denied.

         10.    Without knowledge and therefore denied.

         11.    Admitted.




                                                 2
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 3 of 31



         12.     Admitted that the Court has subject-matter jurisdiction pursuant to 28 U.S.C.

  § 1332, otherwise denied.

         13.     Denied.

         14.     Admitted that venue is proper pursuant to 28 U.S.C. § 1391.

         15.     Admitted.

         All allegations not expressly admitted herein are denied.



                                     STATEMENT OF FACTS

         A. Mr. Al-Saleh’s Litigation Against HS3

         16.     Admitted that Al-Saleh sued HS3 and others in Florida Circuit Court in and for

  Palm Beach County in or about 2008, otherwise denied.

         17.     Without knowledge and therefore denied.

         18.     Admitted that a jury verdict for $28.8 million was awarded July 27, 2011 in Al-

  Saleh’s favor; that a Florida appellate court upheld the verdict upon a final opinion in August

  2013; and that the Florida Supreme Court denied review.

         19.     Denied.

         20.     Without knowledge and therefore denied.

         21.     Without knowledge and therefore denied.

         All allegations not expressly admitted herein are denied.



         B. The Settlement Agreement and Release

         22.     Admitted that a settlement agreement dated October 4, 2016, and releases

  effective October 28, 2016 were executed between HS3 and Al-Saleh; otherwise denied.




                                                   3
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 4 of 31



         23.    Admitted that a settlement agreement dated October 4, 2016, and releases

  effective October 28, 2016 were executed between HS3 and Al-Saleh; otherwise denied.

         24.    Admitted that the parties amended the original Settlement Agreement effective

  January 6, 2017; and that such amendment contained specific provisions; otherwise denied.

         25.    Admitted that certain releases effective October 28, 2016, were provided on or

  about January 9, 2017; otherwise denied.

         26.    Admitted that the Release was effective October 28, 2016, and contained specific

  provisions; otherwise denied.

         27.    Denied.

         28.    Denied.

         29.    Without knowledge and therefore denied.

         All allegations not expressly admitted herein are denied.



         C. HS3 Breaches the Settlement Agreement and Release (Denied.)

         30.    Denied.

         31.    Denied.

         32.    Denied.

         33.    Denied.

         34.    Denied.

         35.    Admitted that the SAC asserted claims against Hall for (1) conspiracy to violate

  the CFAA, 18 U.S.C. § 1030(a)(2)(C), and (2) civil conspiracy under Florida law to violate

  Florida’s Computer Abuse and Data Recovery Act (“CADRA”), Fla. Stat. § 668.801 et seq., and

  to invade HS3’s privacy; otherwise denied




                                                 4
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 5 of 31



            36.    Admitted that Judge Reinhart issued an R&R on May 30, 2018, at Docket Entry

  191, recommending that the claims against Hall be dismissed without prejudice; otherwise

  denied.

            37.    Denied.

            All allegations not expressly admitted herein are denied.



            D. Mr. Hall Is Not Liable To HS3 (Denied.)

            38.    Denied.

            39.    Denied.

            40.    Denied.

            41.    Denied.

            42.    Denied.

            All allegations not expressly admitted herein are denied.



        E.      HS3 Brought Baseless Claims Out of Malice Toward Mr. Hall and Burford
  Capital (Denied.)

            43.    Denied.

            44.    Denied.

            All allegations not expressly admitted herein are denied.



      COUNT I: DECLARATORY JUDGMENT (ON BEHALF OF ALL PLAINTIFFS)

            45.    HS3 re-asserts and incorporates herein by reference his responses to the preceding

  paragraphs.




                                                    5
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 6 of 31



         46.    Admitted that HS3 voluntarily dismissed the SAC without prejudice pursuant to

  Federal Rule of Civil Procedure 41(a)(1)(A)(i); otherwise denied.

         47.    Denied.

         48.    Denied.

         49.    Denied.

         50.    Denied.

         All allegations not expressly admitted herein are denied.



        COUNT II: BREACH OF CONTRACT (ON BEHALF OF ALL PLAINTIFFS)

         51.    HS3 re-asserts and incorporates herein by reference his responses to the preceding

  paragraphs.

         52.    Denied.

         53.    Denied.

         54.    Denied.

         55.    Denied.

         56.    Denied.

         57.    Denied.

         58.    Denied.

         All allegations not expressly admitted herein are denied.




                                                 6
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 7 of 31



    COUNT III: MALICIOUS PROSECUTION (ON BEHALF OF DANIEL HALL AND
                           BURFORD CAPITAL)

         59.     HS3 re-asserts and incorporates herein by reference his responses to the preceding

  paragraphs.

         60.     Admitted.

         61.     Denied.

         62.     Denied.

         63.     Denied.

         64.     Denied.

         65.     Denied.

         66.     Denied.

         All allegations not expressly admitted herein are denied.



                                       PRAYER FOR RELIEF

         To the extent there are any explicit or implicit allegations contained in the Prayer for

  Relief, those allegations are denied and Plaintiffs are not entitled to any relief or recovery.

         All allegations not expressly admitted herein are denied.




                                                    7
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 8 of 31



                                   AFFIRMATIVE DEFENSES

    I.   Failure to State a Claim, Count II. The Complaint fails to state a claim upon which

         relief can be granted because there exists no claim for a breach of a release under Florida

         law based on the contractual language at issue.

   II.   Failure to State a Claim, Count III. The Complaint fails to state a claim upon which

         relief can be granted under Count III because Hall fails to satisfy the elements requisite to

         a malicious prosecution claim.

  III.   Novation. The disputed amount under the judgment and Settlement was discharged by

         the substitution of a new, valid obligation to promptly pay the outstanding balance by

         January 10, 2017, which obligation was fully satisfied. The terms of that Amendment to

         Settlement Agreement (attached as an exhibit to the Complaint) establish (1) the parties

         intended to extinguish the initial obligations and (2) substitute the new obligations in full

         satisfaction. As acknowledged in writing, HS3 complied fully with the terms of the

         Amendment to Settlement Agreement and no Actionable Events occurred. Therefore,

         there is no agreement upon which to base any claim for recovery of purported liquidated

         damages, as all of HS3 obligations have been discharged.

  IV.    Payment. Plaintiffs’ Count II asserting a breach of contract action is barred by the

         doctrine of payment. Before commencement of this action, i.e., on or about January 10,

         2017, HS3 discharged Plaintiffs’ claim through payment of all amounts and obligations

         owed under the Settlement and Release and the Amendment to Settlement Agreement,

         nullifying any remaining monetary obligations, including any purported entitlement to

         $13.8 million in liquidated damages.




                                                   8
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 9 of 31



   V.   Accord & Satisfaction. Plaintiffs’ claim for the purported liquidated damages under the

        Settlement Agreement was the subject of a prior dispute between Al-Saleh and HS3, and

        on or about January 10, 2017, HS3 delivered to Plaintiffs via their agent, and Plaintiffs

        accepted from HS3, $11,910,000 in full satisfaction of Plaintiffs’ claims related to the Al-

        Saleh judgments therefore nullifying any claim of entitlement to the liquidated damages

        portion of the Settlement Agreement referenced in the Complaint.

  VI.   Merger & Integration. Plaintiffs advocate an interpretation of a contract (the

        Settlement) without any plain language in the contract on which to base their

        interpretation. Thus, Plaintiffs apparently anticipate introducing evidence based on the

        parties’ prior negotiations to divine an intent not expressed by the plain language of the

        agreement. That evidence is barred by the merger and integration clause at Section 27 of

        the Settlement Agreement. Plaintiffs’ claim relates to alleged pre-contractual

        representations or discussions which are inconsistent with the subsequent written

        agreements.

 VII.   Equitable Estoppel. Plaintiffs are equitably estopped from pursuing recovery for any

        alleged breach of the Settlement and Release. The documents attached to the Complaint

        establish that Plaintiffs agreed in January 2017 that the Settlement was fully performed,

        that no Actionable Events occurred and, accordingly, satisfactions of all judgments were

        recorded. Plaintiffs’ current suit seeking the approximately $13.8 million in liquidated

        damages in the Settlement is inconsistent with the Plaintiffs’ prior position in January

        2017 that the Settlement was fully performed. HS3 relied on Plaintiffs’ prior conduct in

        good faith in pursuing the SAC.




                                                 9
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 10 of 31



 VIII.   Unclean Hands. Plaintiffs request equitable relief, including an injunction against HS3.

         Any party requesting equitable relief must do so with clean hands. Plaintiffs instigated

         and participated in a scheme to acquire the HS3 Material after the Settlement was signed

         on October 4, 2016. Plaintiffs’ conduct in acquiring the HS3 Material was deceptive,

         unfair, and unscrupulous and is generally connected to the matter under dispute in

         Plaintiffs’ Complaint. Plaintiffs’ wrongful conduct injured HS3 through, inter alia,

         embarrassment, and being forced to seek redress through the courts.

  IX.    Adverse Interest Exception. The adverse interest exception bars Plaintiffs’ claims that

         the Release is applicable to Hall’s conduct. Hall, a corporate agent of Burford, engaged

         in misconduct for his own benefit, i.e., seeking, obtaining and disseminating the HS3

         Material referenced in the SAC purely for his own benefit and prurient interests. Hall

         also thereby acted contrary to his employers’ interests by trading his employers’

         confidential client information to obtain the HS3 Material, conduct that harmed or could

         harm his employer.

   X.    Fraud in the Inducement. The Plaintiffs participated in the negotiation of the Settlement

         documents and Releases attached to the Complaint. But Plaintiffs failed to disclose that

         at that exact time, Hall was seeking and in fact obtained the HS3 Material through illicit

         means. Indeed, Plaintiffs fraudulently misrepresented through their corporate agents,

         Aviva Will and others, that they were forbearing from judgment collection activities and

         seeking to resolve all outstanding issues. Plaintiffs knew or should have known of the

         material omission that Hall was at that exact time seeking and obtaining the HS3

         Material, and that HS3 had no reason or ability to know of the material omission or

         misrepresentation. Plaintiffs intended HS3 to rely on the material omission and




                                                 10
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 11 of 31



         misrepresentation in signing the Release and HS3 did in fact reasonably and justifiably

         rely on the material omission and misrepresentation. Therefore, to the extent the Release

         could be construed to cover the conduct at issue in this action, that construction is void.

  XI.    Ripeness. Plaintiff Hall’s claim for malicious prosecution is not ripe because there has

         been no favorable termination of HS3’s claims against Hall.

  XII.   Void as Against Public Policy. To the extent the Release could be construed to apply to

         conduct alleged in this action, such construction is void under Florida law as against

         public policy.

                                      JURY TRIAL DEMANDED

  Defendant, Harry Sargeant, III, hereby demands trial by jury of all issues so triable.



  WHEREFORE, the Defendant, HS3, respectfully requests that the Court:

                 A. Enter judgment in HS3’s favor on Plaintiffs’ claims;

                 B. Award HS3 his reasonable costs and fees pursuant to the Settlement; and

                 C. Grant HS3 such other and further relief as the Court deems just and proper.




                                                  11
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 12 of 31



                                 COUNTERCLAIM COMPLAINT

         Defendant, Counterclaim Plaintiff, Harry Sargeant, III, (“Counterclaim Plaintiff” or

  “HS3”) by and through his attorneys and pursuant to Federal Rule of Civil Procedure 13, hereby

  files this Counterclaim and sues Plaintiff, Counterclaim Defendant, Daniel Hall (“Hall”), and

  states as follows:

                                               PARTIES

         1.      HS3 is a citizen and resident of Palm Beach County, Florida.

         2.      Hall is a citizen and resident of the United Kingdom (“U.K.”).

                                   JURISDICTION AND VENUE

         3.      This Court has supplemental jurisdiction over this Counterclaim Complaint

  pursuant to 28 U.S.C. § 1367(a) because HS3’s state-law claims are asserted under Florida law

  and comprise the same case and controversy as Hall’s claims in the Complaint [ECF No. 1].

         4.      This Court has personal jurisdiction over Counterclaim Defendant Hall because

  he is a plaintiff in the Complaint and submitted himself to the jurisdiction of this Court.

         5.      Venue is proper in Palm Beach County, Florida because HS3 resides in Palm

  Beach County, Florida and because a substantial part of the acts, conduct, and omissions giving

  rise to the claims set forth in this Counterclaim Complaint occurred in Palm Beach County,

  Florida.

                                                FACTS

         I.      The HS3 Email Account.

         6.      From approximately 1990 through 2012, HS3 had an ownership interest in and

  was involved with his brothers Daniel Sargeant and James Sargeant and their father Harry

  Sargeant, Jr. (collectively, the “Sargeant Family”) in certain family business entities engaged in




                                                   12
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 13 of 31



  the sale, transport, and distribution of asphalt and related petroleum products (the “Sargeant

  Family Businesses”).

         7.      At all times herein material, Sargeant Marine, Inc. (“Sargeant Marine”), a

  separate entity, owned a computer server (the “Sargeant Server”) located within the jurisdiction

  of this Court at 3020 North Military Trail, #100, Boca Raton, Palm Beach County, Florida. The

  Sargeant Server, owned by Sargeant Marine, was utilized, inter alia, in connection with the

  operation of the other Sargeant Family Businesses. At all times herein material, Daniel Sargeant

  was not an owner of or in Sargeant Marine or the Sargeant Server.

         8.      At all times herein material, HS3 owned and utilized an email account on the

  Sargeant Server, denominated as hsargeantjr@sargeant.net (the “HS3 Email Account”).

         9.      HS3 used the HS3 Email Account for his work related to the Sargeant Family

  Businesses, for his personal emails, and for his personal business endeavors that were separate

  from the Sargeant Family Businesses. The HS3 Email Account thus contained HS3’s own

  business and confidential personal information.

         10.     The HS3 Email Account was password protected. HS3 did not provide the

  password to the HS3 Email Account to Hall, Daniel Sargeant, or the Sargeant Family.

         11.     HS3 never explicitly or implicitly authorized Hall, Daniel Sargeant, or the

  Sargeant Family to access the HS3 Email Account or to access or obtain any information or

  material contained within the HS3 Email Account.

         12.     The Sargeant Family Businesses were business entities separate from Sargeant

  Marine and had no authority to authorize access to the HS3 Email Account on the Sargeant

  Server. The Sargeant Family Businesses had no official or unofficial, written or unwritten,

  policies or procedures authorizing Hall, Daniel Sargeant, or the Sargeant Family to access the




                                                    13
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 14 of 31



  HS3 Email Account or to access or obtain any information or material contained within the HS3

  Email Account.

         13.     Sargeant Marine likewise had no official or unofficial, written or unwritten,

  policies or procedures authorizing Hall, Daniel Sargeant, or the Sargeant Family to access the

  HS3 Email Account or to access any information or material contained within the HS3 Email

  Account on the Sargeant Server. Thus, for example, even as co-owners of the other Sargeant

  Family Businesses, Daniel Sargeant would have no authorized access to the HS3 Email Account,

  and HS3 would have no authorized access to Daniel Sargeant’s email account.

         14.     HS3 owned and controlled access to the HS3 Email Account and only HS3 could

  authorize access to the HS3 Email Account.

         15.     The only authorized access to the HS3 Email Account by someone other than

  HS3 was access by the system administrator granted only for legitimate, technical purposes, e.g.,

  maintenance, repairs, software patches, etc. However, such access was granted only after

  confirming with the account owner (i.e., HS3) that such access was authorized. Moreover, any

  access to the Sargeant Server was granted by Sargeant Marine only for lawful purposes and not

  for purposes of any unlawful conduct. Thus, the system administrator could not simply obtain

  and provide to others HS3’s private information contained in the HS3 Email Account.

         16.     At no time were Hall or Daniel Sargeant authorized to access the HS3 Email

  Account.

         17.     In or about 2013, HS3 became embroiled in numerous disputes with his brothers

  Daniel Sargeant and James Sargeant, and his father Harry Sargeant, Jr., relative to the Sargeant

  Family Businesses. These disputes lead to contentious and hostile litigation in numerous forums

  throughout the world.




                                                  14
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 15 of 31



         18.     As part of these disputes, HS3 was ousted involuntarily from the Sargeant Family

  Businesses, and denied access to the Sargeant Server and the HS3 Email Account.

         19.     In or about February 2013, following his involuntary ouster, HS3 requested

  access to the HS3 Email Account and the information and data contained within the HS3 Email

  Account. Sargeant Marine informed HS3 at that time that Sargeant Marine had ordered the

  disconnection of the HS3 Email Account, that all the associated information and data had been

  cut off from the root, and that no information or data from the HS3 Email Account could or

  would be provided to HS3.

         20.     Based on this information from Sargeant Marine, HS3 concluded reasonably that

  the entirety of the HS3 Email Account and all associated information and data (including without

  limitation the HS3 Material) had been destroyed.

         II.     Daniel Hall.

         21.     Hall is affiliated currently with Plaintiff Burford. Burford is a litigation finance

  company. Prior to his affiliation with Burford, Hall was a principal of Focus Intelligence, Ltd.,

  (“Focus”), an asset-tracing and corporate investigations firm in the U.K.

         22.     Hall became aware of HS3 through his work involving Mohammad Al-Saleh

  (“Al-Saleh”). Al-Saleh filed a complaint in the Fifteenth Judicial Circuit, Palm Beach County,

  Florida in 2008 against HS3 and others (“Al-Saleh Claim”). Al-Saleh ultimately obtained a

  $28.8 million judgment in 2011 against HS3 and the other defendants in that case, jointly and

  severally.

         23.     In connection with the judgment enforcement process, Al-Saleh sought recovery

  from HS3 in multiple jurisdictions and courts. Hall was involved extensively in these judgment

  enforcement efforts, often directing extreme and harassing tactics including stalking HS3’s




                                                   15
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 16 of 31



  associates on social media; stalking and harassing HS3 himself or with surveillance teams at

  various destinations around the world including Aspen, London, and Geneva; and profiling

  HS3’s spending practices. Through these efforts, Hall became aware of the rift between HS3 and

  the Sargeant Family.

         24.     Eventually, Hall, through his obsession with chasing HS3, and due to his own

  personal and prurient interests, set in motion the conduct and conspiracy at issue in this case.

         III.    LAIL, PDVSA, and Ruperti.

         25.     One of the Sargeant Family Businesses, Latin American Investments, Ltd.

  (“LAIL”), was involved in several joint ventures relative to asphalt shipping contracts. Up until

  the time of his ouster, HS3, then a co-owner of LAIL, was the primary interlocutor between

  LAIL, its lenders, and its business partners, and was responsible for coordinating most

  commercial activities for LAIL.

         26.     The LAIL joint ventures also involved association with an individual named

  Wilmer Ruperti (“Ruperti”), who assisted LAIL’s efforts relating to business with Petroleos de

  Venezuela, S.A (“PDVSA”). When the business relationship between LAIL and PDVSA soured,

  disputes arose which led to the filing of claims in arbitration (the “PDVSA Arbitration”).

         27.     Daniel Sargeant arranged to have Ruperti act as lead negotiator in LAIL’s

  attempts to settle the PDVSA Arbitration. However, in or about late-2014 and early-2015, soon

  after appointing Ruperti as lead negotiator, Daniel Sargeant became concerned Ruperti may have

  misappropriated the PDVSA proceeds, forming the belief Ruperti had already settled with

  PDVSA without LAIL’s knowledge. Thereafter, Daniel Sargeant began seeking information

  relative to Ruperti’s activities from any and all sources, including Hall.




                                                   16
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 17 of 31



         28.     In or about this same time period, Hall became familiar with Ruperti through his

  investigative work regarding a separate litigation between Ruperti and Novoship, later acquired

  by Sovcomflot. Sovcomflot was at the time a Burford client seeking to enforce a judgment

  against Ruperti. As part of that investigation, Hall came into possession of numerous documents

  pertaining to Ruperti’s finances, which were documents held in trust for Burford’s client

  Novoship/Sovcomflot. Some of these documents were also obtained through special procedures

  relating to a worldwide freezing order, which prohibited dissemination of the documents.

  Ruperti and his companies eventually, and finally, settled with Novoship/Sovcomflot in 2016.

  Novoship/Sovcomflot executed a nondisclosure agreement (“NDA”) as part of that settlement

  that was structured, inter alia, to prevent disclosure of Ruperti’s private business and financial

  information obtained by Novoship/Sovcomflot and Burford. Hall would later breach this NDA

  and the client confidentiality owed to Novoship/Sovcomflot and abuse the worldwide freezing

  order under which the documents were obtained.

         IV.     Hall and Daniel Sargeant

         29.     Hall first contacted Daniel Sargeant in or about November 2014. At that time,

  Hall was seeking information concerning HS3 from Daniel Sargeant.

         30.     Thereafter, on or about January 13, 2015, Hall met with Daniel Sargeant in

  London, spending almost a full day exploring the potential for mutually beneficial cooperation.

  At that meeting, Daniel Sargeant advised Hall the following: (1) that the HS3 Email Account still

  existed on the Sargeant Server; (2) that he had the ability to hack into the HS3 Email Account;

  (3) that the HS3 Email Account contained HS3’s personal and business information; and (4) that

  HS3 would not know that his account had been hacked because HS3 did not think the account




                                                   17
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 18 of 31



  existed as HS3 had been told after he was ousted from the Sargeant Family Businesses that the

  HS3 Email Account had been deleted and the contents destroyed.

         31.     Also during that meeting, Hall first proposed to Daniel Sargeant the potential for

  mutually beneficial exchanges of information, informing Daniel Sargeant that he also was

  tracking Ruperti on behalf of a Burford client.

         32.     Thereafter, on or about January 23, 2015, Daniel Sargeant obtained and provided

  information Hall sought from the HS3 Email Account that could be used to harass and embarrass

  HS3. This information was provided to Daniel Sargeant’s Florida lawyer, Charles Lichtman,

  who then provided it to Edward Davis, Al-Saleh’s lawyer. This information was then provided

  to Hall. The information consisted of 78 pages of documents which included HS3’s attorney-

  client communications, business information, personal information, and personal details of

  HS3’s travel. Hall received and reviewed this information. Through his review and his personal

  discussions with Daniel Sargeant both before and after this exchange, Hall knew the

  information’s nature and its source, namely, the HS3 Email Account.

         33.     In or about April 2015, Daniel Sargeant learned from review of an affidavit filed

  in litigation related to the Novoship/Ruperti dispute that Hall had access to critical information

  regarding Ruperti, information useful and valuable to LAIL, including information concerning

  Ruperti’s investments, bank accounts, and other financial information.

         34.     Thereafter, and continuing into 2016, Hall gathered information regarding Ruperti

  through his work involving the Novoship/Sovcomflot matter. During this same time period,

  Daniel Sargeant’s concerns regarding Ruperti’s misappropriation increased and the need for a

  solution became apparent.




                                                    18
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 19 of 31



         35.     In or about August 2016, Hall contacted Daniel Sargeant to discuss an additional

  information exchange. Hall sought and requested certain salacious and sensitive personal and

  business information regarding HS3 which, from his prior conversations with Daniel Sargeant,

  he understood would be in the HS3 Email Account (the “HS3 Material”). In return, Hall

  offered to effectively “pay” Daniel Sargeant for this information by providing in exchange

  information valuable to Daniel Sargeant regarding Ruperti from Burford’s Novoship/Sovcomflot

  files (the “Ruperti Material”). Daniel Sargeant consulted with London counsel regarding the

  proposed information exchange to understand what information was needed to advance any

  potential claims against Ruperti.

         36.     Thereafter, also in or about August 2016, Hall and Daniel Sargeant discussed

  accessing the HS3 Email Account, the HS3 Material and the Ruperti Material, and then utilizing

  same to advance their mutual personal and financial interests.

         37.     The Ruperti Material was designed to aid Daniel Sargeant in pressing LAIL’s

  claims against Ruperti. The Ruperti Material consisted, inter alia, of Swiss bank statements, a

  letter of claim addressed to PDVSA, a settlement agreement with PDVSA, and a litigation work-

  product analysis of the above documents.

         38.     Hall had access to the Ruperti Material because of his investigatory work for

  Burford in the Novoship/Sovcomflot case. However, the Ruperti Material was subject to the

  NDA from the Sovcomflot settlement, subject to the restrictions in the worldwide freezing order

  under which some of the information was obtained, as well as protected as confidential

  information of Burford’s client Sovcomflot. Contrary to his duties and obligations to Burford,

  Hall ignored each of these obligations and accessed, copied, offered to trade, and ultimately did




                                                  19
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 20 of 31



  trade the Ruperti Material for the purpose of obtaining the HS3 Material. Hall’s intentional

  conduct was not undertaken in connection with the performance of any lawful duties to Burford.

         39.     Daniel Sargeant again informed Hall at that time (1) that the HS3 Email Account

  still existed on the Sargeant Server; (2) that he still had the ability to hack into the HS3 Email

  Account; (3) that the HS3 Email Account contained the sensitive, private, personal and business

  information of HS3 that Hall was seeking; and (4) that HS3 would not know that his account had

  been hacked because HS3 did not think the account existed as HS3 had been told after he left the

  Sargeant Family Businesses that the HS3 Email Account had been deleted and the contents

  destroyed.

         40.     The HS3 Material contained at least 478 separate business, personal, and

  confidential items belonging to and relating to HS3, including business information, business and

  personal communications, documents, Microsoft outlook email files, and personal, sensitive

  photographs and videos. The personal information contained within the HS3 Material, which was

  Hall’s primary interest, included extremely sensitive videos and photographs of intimate activity

  and private consensual relations involving HS3.

         41.     The business information contained within the HS3 Material included details and

  communications regarding HS3’s private business ventures, which were unrelated to the

  Sargeant Family Businesses. This business information included links to prototype operations of

  a new steam generator system that one of HS3’s businesses was developing, trade articles, and

  updates on global business operations from employees of HS3’s businesses.

         42.     As set forth at paragraph 22 of Hall’s complaint filed in this action, on October 4,

  2016, HS3 and Al-Saleh entered into a comprehensive settlement agreement resolving all issues




                                                   20
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 21 of 31



  and outstanding litigation. Burford senior executives participated in the negotiation of that

  settlement.

         43.     Nevertheless, despite the fact that then Burford client Al-Saleh had already settled

  his disputes with HS3, Hall and Daniel Sargeant met in London on October 6, 2016. At this

  meeting, Hall provided certain preliminary information regarding Ruperti to Daniel Sargeant,

  and told Daniel Sargeant he would effectively “pay” for the HS3 Material by providing the

  Ruperti Material.

         44.     On or about October 7, 2016, Daniel Sargeant, following additional consultation

  with his London counsel regarding the specific information needed relevant to a potential claim

  against Ruperti and his companies, contacted Hall. Daniel Sargeant and Hall then planned and

  agreed to access the HS3 Email Account and obtain the HS3 Material, to access Burford’s

  Novoship/Sovcomflot files and obtain the Ruperti Material, and then to exchange with each other

  this information to advance their mutual personal and financial interests.

         45.     On or about October 28, 2016, 24 days after HS3 and Al-Saleh had executed their

  comprehensive settlement resolving all issues and outstanding litigation, Hall and Daniel

  Sargeant met again in London. At this meeting, Hall provided to Daniel Sargeant the Ruperti

  Material, and Daniel Sargeant provided to Hall the HS3 Material. Hall sought and obtained the

  HS3 Material at the exact time HS3, Burford and others were executing certain releases effective

  October 28, 2016.

         46.     Following his receipt of the HS3 Material, on or about October 29, 2016 and

  continuing thereafter, Hall accessed and opened HS3’s private emails. Hall had no right to

  access and open these emails but did in fact possess, access, open, and view them without HS3’s




                                                  21
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 22 of 31



  explicit or implicit authorization. At no time did HS3 authorize Hall to possess, access, open, or

  view his private emails or any information contained within the HS3 Material.

         47.     Hall did not at any time inform HS3 that he had received, accessed, opened, and

  viewed HS3’s private emails and did not return to HS3 any such private emails, notwithstanding

  demand for the return of the HS3 Material. As of the date of this filing, Hall and/or his counsel

  are still in possession of the HS3 Material.

         48.     Given the HS3/Al-Saleh settlement had been executed well prior to Hall

  obtaining, accessing and (later) disseminating the HS3 Material, Hall’s intentional conduct was

  not undertaken in the performance of any duty to Burford, nor motivated by any purpose to serve

  anything other than his own interests. Indeed, the intentional acquisition of HS3’s salacious sex

  tapes could not possibly serve any legitimate purpose in the context of Burford’s legitimate post-

  judgment collection efforts even before the HS3/Al-Saleh settlement, much less after.

         49.     Hall’s personal animus against, and motivation to harm, HS3 was later

  exemplified in an article published in the Wall Street Journal on November 7, 2017, entitled Jet-

  Set Debt Collectors Join a Lucrative Game: Hunting the Superrich. Therein, despite the fact the

  Al-Saleh settlement had long since been consummated fully without incident or Actionable

  Event (as defined therein), Hall himself instigated publication of this article to further harass and

  embarrass HS3. Publication of this article furthered Hall’s own personal interests, as Burford no

  longer had any economic or legitimate interest in HS3.

         50.     Thereafter, Daniel Sargeant and Hall communicated further regarding the Ruperti

  Material and its use to advance their financial interests. In or about the week of October 31,

  2016, Daniel Sargeant inquired as to whether some of the information in the Ruperti Material




                                                   22
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 23 of 31



  was still current, specifically, whether the Ruperti accounts disclosed in the Ruperti Material still

  had value, and Hall responded to that inquiry.

         51.        Thereafter, and in connection with efforts to profit from the exchange of materials

  herein described, Daniel Sargeant utilized the Ruperti Material to pursue claims against Ruperti’s

  companies in London, filing on or about March 1, 2017, a case styled Latin American

  Investments, Ltd. v. Maroil Trading, Inc. et al., Claim No. CL-2017-000130 in the High Court of

  Justice, Queen’s Bench Division, Commercial Court (“London Litigation”).

         52.        As acknowledged under oath by Daniel Sargeant’s London counsel, the Ruperti

  Material was essential to LAIL’s prosecution of the London Litigation. Daniel Sargeant and

  Hall had thus arranged an exchange of information for their mutual benefit, serving their

  financial and personal interests, and then utilized that information, inter alia, in the pursuit of

  financial gain.

         53.        Next, on or about May 5, 2017, Hall met in London with Daniel Sargeant to

  discuss, inter alia, the progress of the London Litigation and Hall’s share of any proceeds from

  the London Litigation. This meeting was preceded and followed up by several email

  communications between Hall and Daniel Sargeant on at least May 4, 2017, May 8, 2017, May

  10, 2017, May 11, 2017, May 26, 2017, July19, 2017, and July 26, 2017, all sent/received in

  furtherance of their agreement as herein set forth.

         54.        Throughout this same time period, and continuing into at least November 2017,

  Daniel Sargeant and Hall continued to take actions that advanced the London Litigation in an

  effort to profit from the information exchange.

         55.        On or about November 17, 2017, a settlement was reached with Ruperti in the

  London Litigation, resulting in a recovery of $30 million. As of November 29, 2017, at least $8




                                                    23
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 24 of 31



  million of the settlement proceeds were paid and distributed to or for the benefit of Daniel

  Sargeant, Hall and others.

         V.      Dissemination and Publication of HS3’s Private Emails.

         56.     As detailed above, Daniel Sargeant and Hall disseminated and published the HS3

  Material.

         57.     Daniel Sargeant and Hall provided the HS3 Material to, inter alia, an untold

  number of people (a) within the Sargeant Family Businesses; (b) employed at separate

  corporations within the asphalt industry (i.e., Gunvor Group, Vitol Group, et al.) all of whom

  engaged in or transacted business with HS3; (c) within Burford and its affiliates; (d) former

  counsel for Al-Saleh/Burford in the proceedings relative to the Al-Saleh Claim (who had ceased

  representing Al-Saleh in 2014); and (e) to numerous other friends, associates and individuals

  with interests adverse to HS3.

         58.     As a direct and predictable result of the actions of Daniel Sargeant and/or Hall,

  certain content of the HS3 Material has been disseminated to the public in general and/or a large

  number of persons, e.g., through the allegations in the publicly filed complaint in Worldspan

  Marine Inc. et al. v. Comerica Bank et al., No. 18-21924 (S.D. Fla.), at Docket Entry 1, ¶ 221,

  which had not been made public before that time.



                     COUNT I — INVASION OF PRIVACY (INTRUSION)

         59.     Counterclaim Plaintiff, Harry Sargeant, III, incorporates and realleges paragraphs

  1 through 58 above as if herein fully set forth.

         60.     Daniel Sargeant and Hall intruded on the HS3 Email Account and obtained the

  HS3 Material, which included extremely private and sensitive photos and videos of intimate

  activity involving HS3.


                                                     24
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 25 of 31



         61.     HS3 possessed a reasonable expectation of privacy in the HS3 Material and the

  HS3 Email Account.

         62.     The HS3 Material is not of a legitimate public interest.

         63.     Hall’s actions in obtaining the HS3 Material, knowing that such information was

  extremely sensitive and personal when he sought it, and then disclosing that information to

  others and further causing the content to be disclosed publicly for profit and to embarrass HS3 is

  conduct that is highly offensive to a reasonable person and unacceptable in a civilized

  community.

         64.     HS3 has been damaged by the intrusion into his private emails, including, but not

  limited to, lost profits, economic damages, emotional distress, mental anguish, and the profits

  from the recovery in the London Litigation.

         65.     The invasion of privacy by intrusion is an intentional tort, for which HS3 is

  entitled to punitive damages.



                   COUNT II — INVASION OF PRIVACY (PUBLICATION)

         66.     Counterclaim Plaintiff, Harry Sargeant, III, incorporates and realleges paragraphs

  1 through 58 above as if herein fully set forth.

         67.     Daniel Sargeant and Hall intruded on the HS3 Email Account and obtained the

  HS3 Material, which included extremely private and sensitive photos and videos of intimate

  activity involving HS3.

         68.     HS3 possessed a reasonable expectation of privacy in the HS3 Material and the

  HS3 Email Account.

         69.     The HS3 Material is not of a legitimate public interest.

         70.     Hall disseminated and published the HS3 Material.


                                                     25
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 26 of 31



         71.     Hall, in concert with Daniel Sargeant, provided the HS3 Material to, inter alia, an

  untold number of people (a) within the Sargeant Family Businesses; (b) employed at separate

  corporations within the asphalt industry (i.e., Gunvor Group, Vitol Group, et al.) all of whom

  engaged in or transacted business with HS3; (c) within Burford and its affiliates; (d) former

  counsel for Al-Saleh/Burford in the proceedings relative to the Al-Saleh Claim (who had ceased

  representing Al-Saleh in 2014); and (e) to numerous other friends, associates and individuals

  with interests adverse to HS3.

         72.     As a direct and predictable result of the actions of Daniel Sargeant and Hall,

  certain content of the HS3 Material has been disseminated to the public in general and/or a large

  number of persons, including, but not limited to, through the allegations in the publicly filed

  complaint in Worldspan Marine Inc. et al. v. Comerica Bank et al., No. 18-21924 (S.D. Fla.), at

  Docket Entry 1, ¶ 221, which had not been made public before that time.

         73.     Hall’s actions in obtaining the HS3 Material, knowing that such information was

  extremely sensitive and personal when he sought it, and then disclosing that information to

  others and causing the content to be disclosed publicly for profit and to embarrass HS3 is

  conduct that is highly offensive to a reasonable person and unacceptable in a civilized

  community.

         74.     HS3 has been damaged by the publication of his private emails, including, but not

  limited to, lost profits, economic damages, emotional distress, mental anguish, and the profits

  from the recovery in the London Litigation.

         75.     The invasion of privacy by publication is an intentional tort, for which HS3 is

  entitled to punitive damages.




                                                  26
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 27 of 31



                               COUNT III — CIVIL CONSPIRACY

         76.     Counterclaim Plaintiff, Harry Sargeant, III, incorporates and realleges paragraphs

  1 through 75 above as if herein fully set forth.

         77.     Commencing on or about October 7, 2016 and continuing up to and including at

  least July 2017, Hall participated in a conspiracy with Daniel Sargeant and others to harass and

  embarrass HS3, and to profit from an illicit exchange of information concerning HS3 and

  Ruperti. Hall proposed and agreed to a scheme whereby he and Daniel Sargeant would,

  unlawfully and without authorization, access the HS3 Email Account to obtain the HS3 Material,

  disseminate that information to embarrass and harass HS3, and to profit from the exchange of the

  HS3 Material for certain other illicit material. The ultimate goals of the conspiracy were to

  harass and embarrass HS3, and to profit from the use of the exchange of information.

         78.     From on or about October 7, 2016 up to and continuing up to and including at

  least July 2017, and potentially well thereafter, Hall conspired with Daniel Sargeant and others

  and agreed to act, and in fact did act to invade HS3’s privacy by unlawfully obtaining, accessing,

  viewing, using, disseminating and publishing the HS3 Material.

         79.     The objects of the conspiracy were to profit from the use of the Ruperti Material

  and to embarrass and harass HS3 through obtaining, accessing, viewing, using, disseminating,

  and publishing the HS3 Material.

         80.     Hall knowingly participated in the conspiracy to invade HS3’s privacy, including

  by knowing the provenance and content of the HS3 Material and Ruperti Material.

         81.     Each of the co-conspirators took at least one act in furtherance of the conspiracy

  by accessing, viewing, obtaining, using, disseminating and/or publishing the HS3 Material to

  embarrass and harass HS3 and/or seeking to profit from the Ruperti Material by pressing LAIL’s




                                                     27
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 28 of 31



  claims in the London Litigation and/or negotiating to profit from LAIL’s claims in the London

  Litigation.

         82.     Hall also engaged in the numerous personal and electronic communications and

  the in person meetings detailed herein in furtherance of the conspiracy.

         83.     The conspiracy was/is not complete until the final act of publication or

  dissemination of the HS3 Material and the final payment from Ruperti to end the London

  Litigation.

         84.     HS3 was damaged by the conspiracy through including, but not limited to, lost

  profits, economic damages, emotional distress, mental anguish, and the profits from the recovery

  in the London Litigation.

         85.     The civil conspiracy is an intentional tort, for which HS3 is entitled to punitive

  damages.



                              COUNT IV — UNJUST ENRICHMENT

         86.     Counterclaim Plaintiff, Harry Sargeant, III, incorporates and realleges paragraphs

  1 through 85 above as if herein fully set forth.

         87.     Hall received something of value from HS3, i.e., the HS3 Material.

         88.     Hall voluntarily accepted, retained, and took the benefits conferred from the HS3

  Material and is enjoying said benefits at HS3’s expense.

         89.     The circumstances are such that it would be inequitable for Hall to retain the

  benefits without paying the value thereof to HS3.




                                                     28
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 29 of 31



                                     PRAYER FOR RELIEF

         WHEREFORE, Counterclaim Plaintiff, Harry Sargeant, III, demands judgment against

  the Counterclaim Defendant Hall for the following:

  a.     damages, including actual damages, in an amount to be determined at trial;

  b.     punitive damages;

  c.     injunctive relief against the Hall and others he disseminated the HS3 Material to, to

  prevent a future publication and dissemination of the HS3 Material pursuant to general principles

  of equity;

  d.     return of all misappropriated information and copies thereof pursuant to general

  principles of equity;

  e.     costs; and

  f.     prejudgment interest.




                                                 29
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 30 of 31



                                    JURY TRIAL DEMANDED

  Counterclaim Plaintiff, Harry Sargeant, III, hereby demands trial by jury of all issues so triable.



  Respectfully submitted this 3rd day of December, 2018.

                                                     By: /s/ Christopher M. Kise
                                                     Christopher M. Kise
                                                     FL Bar No. 855545
                                                     ckise@foley.com
                                                     Melissa B. Coffey
                                                     FL Bar No. 84090
                                                     mcoffey@foley.com
                                                     Joshua M. Hawkes
                                                     FL Bar No. 112539
                                                     jhawkes@foley.com
                                                     FOLEY & LARDNER LLP
                                                     106 East College Avenue, Suite 900
                                                     Tallahassee, FL 32301-7732
                                                     Telephone: (850) 222-6100
                                                     Facsimile: (850) 561-6475

                                                     Gregory W. Coleman
                                                     FL Bar No. 846831
                                                     gcoleman@lawclc.com
                                                     Santo DiGangi
                                                     FL Bar No. 71682
                                                     sdigangi@lawclc.com
                                                     CRITTON, LUTTIER & COLEMAN, LLP
                                                     303 Banyan Blvd., Suite 400
                                                     West Palm Beach, FL 33401
                                                     Telephone: (561) 842-2820
                                                     Facsimile: (561) 844-6929

                                                     Attorneys for Defendant and Counterclaim
                                                     Plaintiff, HARRY SARGEANT, III




                                                   30
Case 9:18-cv-80748-BB Document 54 Entered on FLSD Docket 12/03/2018 Page 31 of 31



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
  CM/ECF on December 3, 2018 on all counsel or parties of record in the below service list.
                                         SERVICE LIST


   Derek T. Ho
   dho@kellogghansen.com
   Andrew E. Goldsmith
   agoldsmith@kellogghansen.com
   David Suska
   dsuska@kellogghansen.com
   KELLOGG, HANSEN, ET AL., P.L.L.C
   1615 M Street, N.W., Suite 400
   Washington, DC 20036

   Samuel A. Danon
   sdanon@HuntonAK.com
   HUNTON ANDREWS KURTH LLP
   1111 Brickell Avenue, Suite 2500
   Miami, FL 33131
   Telephone: (305) 810-2510
   Facsimile: (305) 810-2460
   Attorneys for Plaintiffs and Counterclaim
   Defendant Hall



                                              By: /s/ Joshua M. Hawkes
                                                     Joshua M. Hawkes




                                                31
